 
 
I 
111th CONGRESS
2d Session
H. R. 4578 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2010 
Mr. Cantor introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to allow vehicles operated by members of the Armed Forces (including reserve components thereof) serving on active duty and vehicles operated by law enforcement officials to use high occupancy vehicle facilities, and for other purposes. 
 
 
1.High occupancy vehicle facility useSection 166(b)(3) of title 23, United States Code, is amended— 
(1)in the heading by striking Public transportation and inserting Certain authorized; and 
(2)by inserting after may allow public transportation vehicles the following: , vehicles operated by members of the Armed Forces (including reserve components thereof) serving on active duty, and vehicles operated by law enforcement officials.  
 
